DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 26 August 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 20-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Strand et al. (US Patent Application Publication 2016/0263007).
	Strand et al. discloses methods for treating teeth, the method comprising the application of two compositions (abstract). The first and the second compositions can each comprise at least one thickening agent and a surfactant (paragraph [66]). Examples of thickening agents taught include clay (paragraph [68]), and these also can improve the suspension of insoluble ingredients in order to provide a stable and uniform composition (id.). The clay is present in from 0.01 to 20 wt% of the first or the second composition (paragraph [69]). The surfactant can be a poloxamer (paragraph [71] & tables 1 and 3), which are copolymers with an EO and a PO block. And the surfactant can be present in from 0.01 to 10 wt% of the first or second composition (paragraph [70]).
The ranges for these ingredients do not read upon the ranges instantly recited. However, the ranges taught by Strand et al. are modified by the term “about” (paragraph [128]). Thus, about 20wt% and about 10 wt% are considered to overlap the instantly recited ranges of greater than 20 wt% and greater than 10 wt%. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
	The pH of both compositions is around neutral. The first composition can be from 6.5 to 75., and should not be too low (paragraph [55]). And the second composition can be from 6 to 9 (paragraph [65]). Both compositions are aqueous (tables 1 and 3).
The two compositions can be in a single oral care product with two containers each with one of the compositions (paragraph [82]). The product has the first composition in from 0.01% to 99% and the second composition in from 0.01% to 99% (id.). These relative amounts of the two compositions are in a range which does not read upon the range recited by instant claim 17. However, they do overlap. 
Instant claim 17 also states that the clay is sterilized. Strand et al. suggests including antibacterial agents in the first and second compositions (paragraph [66]) such as triclosan or a copper ion source (paragraph [71]). And adding such agents would have the effect of killing bacteria in the compositions (including the clay), and thus the clay is considered sterilized. Thus, instant claim 17 is considered prima facie obvious.
	Instant claims 18 and 22 recite a limitation to the optional therapeutic agent, and the antibacterial agents taught by Strand et al. address these limitations.
	Instant claim 20 recites limitations to the form of the compositions, and Strand et al. discloses that they can be mouth rinses (claim 13), which are either suspension or solutions depending on whether there are undissolved elements present. Both options are instantly recited.
	Instant claim 21 recites a further limitation to the composition as a whole, and the water present in both compositions reads upon the solvent instantly recited.
	Instant claim 24 recites that the composition reduces the time required for a wound to heal. And antibacterial agents would do so, as they would reduce the time to heal from an infection.
	Instant claims 25 and 26 recite limitations to the viscosities of the first and second compositions. And Strand et al. discloses that the viscosity of the first and second composition can be from 10 cps to 45000 cps, with the two compositions having different viscosities from each other (paragraph [68]). The range does not read upon the instantly recited ranges, but it does overlap.

Response to Arguments
	The Applicant argues that the rejection is not proper, stating that Strand et al. does not teach a composition with more than 20 wt% of clay. Instead, the Applicant states that Strand et al. discloses from 0.01-20 wt% of clay. None of the claims nor the examples provide additional motivation which would suggest to one of ordinary skill in the art to use more than 20 wt% clay. Similarly, the Applicant argues that Strand et al. does not suggest including more than 10 wt% of the nonionic block EO-PO copolymer. Instead, Strand suggests the surfactant is present in up to 10 wt%.
The Examiner acknowledges the arguments, but does not consider them persuasive. As noted in the above rejection rationale, the ranges for these two ingredients as taught by Strand et al. do not read upon the ranges instantly recited. However, the ranges taught by Strand et al. are modified by the term “about” (paragraph [128]). Thus, about 20wt% and about 10 wt% are taught. And these are considered to overlap the instantly recited ranges of greater than 20 wt% and greater than 10 wt%. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699